The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
Applicant's arguments filed have been fully considered but they are not persuasive.
At pages 8-11, applicant argues that any combination of Baghel, Callender, and Nory fail to disclose the limitations “reporting, in response to the request, the A-CQI for the Scell in accordance with a first A-CQI reporting configuration for the first power state which is different from a second A-CQI reporting configuration for the second power state" as recited in claim 1 [applicant’s emphasis added].
In reply, the limitations “reporting, in response to the request, the A-CQI for the Scell in accordance with a first A-CQI reporting configuration for the first state which is different from a second A-CQI reporting configuration for the second state” explicitly read on:
Fig.2, item 208, UE 104A responses to the request 202 

    PNG
    media_image1.png
    530
    750
    media_image1.png
    Greyscale

¶.[0034] of Baghel discloses that “at step 208, the UE 104A transmits quality information associated with the cell in the first uplink grant over a PUSCH. The quality information may include CQI, SRS information, and PHR information for the cell. In an exemplary embodiment, the quality information associated with the cell is triggered when the Scell is activated and/or deactivated. For example, when the UE 104A activates/deactivates the Scell as per the MAC CE command, aperiodic CQI information is triggered at the UE 104A. [emphasis added].
¶.[0035] of Baghel discloses that “when the quality information trigger is an aperiodic CQI trigger, the UE 104A transmits CQI associated with the cell. Alternatively, the UE 104A transmits SRS information associated with uplink quality of the cell when the quality information trigger is an aperiodic SRS trigger. Thus, the quality information transmitted in the first uplink grant helps the base station 102 to accurately schedule data transmission. Also, the quality information received at the base station 102 indicates that the UE 104A has received the MAC CE command and activated/deactivated the Scell based on the MAC CE command. If the quality information is not received in the first uplink grant, the base station 102 determines that the UE 104A has not received the MAC CE command and hence re-transmits the MAC CE command.” [emphasis added].
¶.[0007] of Baghel discloses “the LTE network can activate one or more configured Scells from a deactivated state and vice versa based on data requirements. For example, an Scell configured for the UE is deactivated from the activated state due to non-use of the configured Scell for data communication as the unused Scell may consume a significant amount of battery power of the UE. The deactivated Scell may not be involved in any active data communication.
In other words, in response to the ‘a MAC CE command’ to activate or deactivate the Scell, A-CQI is triggered at the UE and then the UE transmits/reports, to the base stain, the CQI information associated with the Scell. [emphasis added].
Further, Baghel discloses the method of re-transmitting the MAC CE command for a second A-CQI report.
That is, Baghel discloses the method of requesting and reporting of A-CQI and discloses that “a Scell configured for the UE is deactivated from the activated state due to non-use of the configured Scell for data communication as the unused Scell may consume a significant amount of battery power of the UE” as described in paragraph [0007]. But, Callender silent on the limitations “the first state designed for a reduced SCell activation latency and to result in the UE using lower power as compared to when the UE is in a second state” which meets the limitations “the first state is different from a second power state” in the step of reporting cited in claim 1.
However, Callender discloses the first state designed for a reduced SCell activation latency and to result in the UE using lower power as compared to when the UE is in a second state (See ¶.55, a UE may have a shorter UE SCell activation delay than the UE SCell activation delay specified in the minimum requirements (e.g., before the timing in the minimum requirement but after N+8 (N is the subframe when the SCell activation command is received by UE; See ¶.6, reducing the likelihood of using activation to control UE power consumption).
Therefore, ordinary skill in the art to apply the method of “the first state designed for a reduced SCell activation latency and to result in the UE using lower power as compared to when the UE is in a second state” as taught by Callender into the system of Baghel, which has the function of responding/reporting for the fist A-CQI and second A-CQI by retransmitting MAC CE command for the second A-CQI report, in order to perform SCell deactivation and provide benefits for UE power consumption as described ¶.[0050] and ¶.[0142]-¶.[0143]. Therefore, the examiner disagrees respectfully.

At page 11, regarding to claim 19, applicant argues that “Claim 19 depends from claim 1, which Applicant submits is allowable over Baghel, Callender, and Nory for at least the reasons set forth above. Further, Applicant submits that Pelletier does not remedy the deficiencies of Baghel, Callender, and Nory. Pelletier discusses operating with multiple schedulers in a wireless system and more specifically is directed to a system in which each of multiple data paths are independently scheduled. See, e.g., Pelletier, Abstract and paragraphs [0004]-[0010]. However, Pelletier does not remedy the deficiencies of Baghel, Callender, and Nory described above with respect to claim 1.”
In reply, as response to the argument above, the combination of Baghel, Callender, and Nory teach the method of receiving. Accordingly, the Examiner submits that claim 19 is not allowable subject matters and therefore, the examiner disagrees respectfully.

Allowable Subject Matter

Claims 4, 9-16, 18, 22 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

/JUNG H PARK/Primary Examiner, Art Unit 2411